DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 4 February 2022 (hereafter the “2/4” Reply) has been entered.  
Claims 1-2 have been amended and remain pending. 

Claim Interpretation
Claim 1 has been amended to recite “determining a nucleic acid sequence of a contig to obtain a nucleic acid sequence of the target gene in total length” (emphasis added).  
As a first matter, the phrase “in total length” is reasonably interpreted as referring to one of three possible terms as demonstrated by the following:
--determining a nucleic acid sequence of a contig to obtain a total length nucleic acid sequence of the target gene 
--determining a nucleic acid sequence of a contig to obtain a nucleic acid sequence of the total length target gene 
--determining a nucleic acid sequence of a total length contig to obtain a nucleic acid sequence of the target gene 
A review of the first and second possibilities above shows them to be indistinct because both encompass “determining a nucleic acid sequence of a contig to obtain” the same “nucleic acid sequence of the target gene”.  
And the third possibility is reasonably interpreted as ‘determining a nucleic acid sequence of a total length contig’ (i.e. “a contig having a nucleic acid sequence having a length of 1200 bp or greater [as] the contig of a full-length target gene” in ¶0022 as quoted below).  
However, the term “determining” is not defined in the instant application as filed.  A search of the instant specification found relevant instances on pages 6-8 (¶¶0019 and 0021-0022) as follows:

    PNG
    media_image1.png
    170
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    805
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    303
    800
    media_image3.png
    Greyscale

Consistent with the above, the broadest reasonably interpretation in light of the use of the term “determining” is as ‘identifying’, ‘recognizing’, ‘finding’, ‘discerning’ or “establishing’ based upon the following substitutions into the above quoted phrase:
--identifying 
--recognizing 
--finding 
--discerning 
--establishing 
Additionally, and because of the context of “a nucleic acid sequence”, the following additional interpretation is appropriate:
--reading 
Additionally, each of the above is consistent with the phrase “to obtain a nucleic acid sequence of the target gene in total length” (as interpreted above) because 

each of ‘identifying’, ‘recognizing’, ‘finding’, ‘discerning’, “establishing’ and ‘reading’ may be of a sequence encoding “a constant region of the antibody heavy chain” or encoding “a constant region of the antibody heavy chain” (see last clause in Claim 1) to comply with those requirements in combination with complying with the “total length” requirement.  
The claims will be interpreted based on the above for purposes of examination.  

As previously noted, dependent Claim 2 is interpreted as reciting inherent attributes of the target genes (of cells in Claim 1) when expressed as mRNA in relation to other expressed mRNAs.  

Claim Objections
Claims 1-2 are objected to because of the following informality:  Claim 1 has been amended to recite “determining a nucleic acid sequence of a contig to obtain a nucleic acid sequence of the target gene in total length, wherein the contig is selected among the plurality of contigs and portion of the contig is identical to the nucleic acid sequence of a portion of the target gene” (emphasis added), where each of the two underlined portions are ungrammatical.
Appropriate correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, the above quoted phrase is interpreted as follows for the purposes of examination:  --determining a nucleic acid sequence of a contig to obtain a nucleic acid sequence of the target gene in total length, wherein the contig is selected from among the plurality of contigs and a portion of the contig is identical to the nucleic acid sequence of a portion of the target gene--.

Additionally, Claims 1-2 are objected to because of the following informality:  Claim 1 recite “the plurality of reads [ ] is 50,000 or less” (emphasis added), where “fewer” is that correct term for subject matter that can be counted, such as sequencing “reads”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn
In light of amendment to Claim 1, the previous rejection of Claims 1-2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  

Claim Rejections - 35 USC § 101 - Maintained
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  
This rejection has been previously presented and has been revised in light of amendments to Claim 1. 
Amended Claim 1, lines 6-7, recites the step of “de novo assembling the plurality of reads without aligning reads to a reference genome to obtain a plurality of contigs”, while lines 8-10 recite the step of “determining a nucleic acid sequence of a contig to obtain a nucleic acid sequence of the target gene in total length” where mental processes including observation, evaluation, and opinion are abstract ideas used in the acts of “assembling” and “determining” as present in the claims.  Dependent Claim 2 does not contain further limitations that alter the presence of the mental processes in those claims.  
Additionally, mental processes including observation, evaluation, and opinion are abstract ideas used in the acts of ‘identifying’, ‘recognizing’, ‘finding’, ‘discerning’, “establishing’ and ‘reading’ based on the broadest reasonable interpretation of the term “determining” (see the Claim Interpretation section above).
Furthermore, and to the extent that a “subject cell” expresses mRNA nucleic acid sequences that may be comprehensively determined in lines 4-5 of Claim 1 as well as dependent Claim 2 as those sequences are phenomena present and/or found in their natural state, the Claims would be directed to the natural phenomenon of the naturally expressed mRNA molecules and the inherent sequences thereof.
These judicial exceptions are not integrated into a practical application because the preceding step of “performing mRNA-seq…” is a known method that is i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  So regarding i), Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the “performing mRNA-seq” step in Claim 1 is only directed to an act for the generation, collection and processing, of sequencing data from mRNA nucleic acids in the format of “a plurality of [sequence] reads” that contain sequences naturally expressed in a subject cell for use in the JE present in “assembling” and “determining”.  
Regarding ii), the step of “performing mRNA-seq” in Claim 1 is the routine sequencing of expressed mRNA molecules, such as by RNA-seq, which is a particular technological environment or field of use at least as disclosed by Grabherr et al., Koomen, Klinger et al. and Islam et al. (all of record with Grabherr et al. and Klinger et al. and Islam et al. further discussed below).  
Accordingly, Claims 1-2 are directed to patent ineligible inventions.
Response to Applicant Arguments
Applicant’s arguments regarding the above rejection in the 2/4 Reply (see pg. 4) have been fully considered in combination with the totality of evidence in the instant record and are not persuasive.  
On page 4 of the Reply, Applicant argues that “[i]ntegration of a judicial exception into a practical application is found where the claimed invention is an improvement to a technology or technical field (MPEP 210.05(a)[sic]”.  After a review of MPEP 2106.05(a), this argument is not persuasive because it may not be sufficient to show an improvement to technology by (i) using well-known standard laboratory techniques (see Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017)); or (ii) gathering and analyzing information using conventional techniques (see TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).  See MPEP 2106.05(a) II.  
In the instant case, the steps of “assembling” and “determining” (i.e. ‘identifying’, ‘recognizing’, ‘finding’, ‘discerning’ and/or “establishing’ nucleic acid length; and/or ‘identifying’, ‘recognizing’, ‘finding’, ‘discerning’, “establishing’ and/or ‘reading’ nucleic acid sequences) are each (i) well-known standard molecular biology laboratory techniques and (ii) conventional analysis of nucleic acid length or sequence information in the biotechnological arts. 
As previously noted regarding “assembling”, Grabherr et al. teach “de novo full-length transcriptome reconstruction” (i.e. assembly without use of genomic sequence information; see e.g. abstract).  Additionally, Bo et al. (as cited in IDS filed April 6, 2021) also teach de novo assembly from RNA-seq sequence data.  
And regarding “determining” ” (i.e. ‘identifying’, ‘recognizing’, ‘finding’, ‘discerning’, “establishing’ and/or ‘reading’ nucleic acid sequences), including recognition of nucleic acid 
In light of the foregoing, Applicant’s argument is not persuasive, and this rejection is maintained. 

Claim Rejections - 35 USC § 103 –Maintained 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Grabherr et al. (“Trinity: reconstructing a full-length transcriptome without a genome from RNA-Seq data", Nature Biotechnology, vol. 29, no. 7, 15 May 2011 (2011-05-15), pages 644-652, Author manuscript available 13 February 2013 as 25 pages, DOI: 10.1038/nbt.1883, as previously cited) in view of Klinger et al. (US 2015/0247198 A1) and Islam et al. (“Quantitative single-cell RNArna-seq with unique molecular identifiers” Nature Methods VOL.11 NO.2, FEBRUARY 2014 pgs 163-166 with Online Methods (2 pgs) published online 22 December 2013; doi:10.1038/nmeth.2772), both as previously cited.  
This rejection has been previously presented and has been revised in light of amendments to the claims.  
As an initial matter, all three documents are directed to sequencing nucleic acid molecules of interest as a common field of endeavor, while Grabherr et al. and Islam et al. are directed to RNA-seq as a common field of endeavor.  
Grabherr et al. teach use of RNA-seq from different cells (yeast, mouse, and whitefly) to generate full-length transcriptomes, optionally without a reference genome, by using the de novo assembly software, Trinity (see e.g. title and Abstract), which corresponds to lines 6-7 of Claim 1).  Examples of their teachings include RNA-Seq of S. pombe to recover most transcripts (see e.g. pp 5-6), as well as RNA-Seq of C567BL/6 mouse primary immune dendritic cells (see e.g. pg 7), which correspond to lines 3-5 of Claim 1 (see e.g. yeast and murine RNA-seq using Illumina Genome Analyzer IIx on pg 13).
They further teach generation of  27,841 S. pombe contigs longer than 100 bases, where over 90% aligned to genomic sequence (see e.g. pg 6; esp. where “[o]nly 2,454 of the 27,841 Trinity contigs did not align”), and  48,497 murine contigs longer than 350 bp that correlate to 7,749 loci (see e.g. pg 7; and where “7947 (86%) transcripts at 7573 (91%) loci [align to] the mouse Oracle set”).  They also teach that 
“Trinity partitions the sequence data into these many individual graphs, and then processes each graph independently to extract full-length isoforms” (emphasis added; see pg 3, last full ¶) and that Trinity is “a method for de novo reconstruction of the majority of full-length transcripts in a sample from RNA-Seq reads directly” (see pg 9, 4th full ¶), 
to lines 6-10 of Claim 1 and to Claim 2 because at least one of the ten most highly expressed mRNA sequences (as a ranking) in the S. pombe and murine cells would have been identified among the contigs in each cell type.  
Grabherr et al. provide additional teachings regarding “full length reconstruction” (see pg 5) and capturing of full-length S. pombe transcripts (see pg 6) as well as mouse transcripts (see pg 7).  
Moreover regarding Claim 2, and as explained in the Claim Interpretation section above, its features are inherent attributes of the target genes (of cells in Claim 1) when expressed as mRNA, and as taught by Klinger et al. (see below).
Grabherr et al. do not teach use of 50,000 or fewer sequence reads as presented in Claim 1, and they do not teach use of an antibody-producing cell as presented in the last 6 lines of Claim 1.  
Klinger et al. teach methods of determining the nucleic acid sequence of immunoglobulin gene expressed by plasma (B) cells with high-throughput techniques, including by use of “RNA molecules, particularly messenger RNA (mRNA) molecules”, including by extracting mRNA “from a sample [ ] so that cDNA may be generated from the mRNA prior to sequencing” (see e.g. ¶¶0014-0017, esp. 0017).  They also teach such methods “for monitoring a minimal residual disease of a plasma cell proliferative disorder” (see e.g. abstract).  
Klinger et al. further teach determining the sequence of a portion of the constant region of an antibody heavy or light chain using sequencing reads of 50,000 or less, such as use of “at least 1000 sequence reads per run” or “at least 10,000 sequence reads per run” (see e.g. 
The skilled artisan would understand the plain meaning of the above passages to at least include individual runs of “at least 1000 sequence reads” that exceed, and do not exceed, “10,000 sequence reads”.  Moreover, the skilled artisan would understand the plain meaning of “at least 10,000 sequence reads per run” to at least include individual runs of “10,000 sequence reads”, such as 20,000 sequence reads, 30,000 sequence reads, 40,000 sequence reads, and 50,000 sequence reads. 
Klinger et al. do not teach determining the nucleic acid sequence of a full length heavy or light chain.  
Islam et al. teach RNA seq and its use with mRNA molecules (see pg 163, left col., first ¶).  They further teach that “all current methods use amplification, either by PCR or by in vitro transcription” (ibid).  More specifically, they teach reverse transcription of mRNA followed by PCR (see Online Methods, pg 1, left col., third full ¶).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the RNA-seq method of Grabherr et al. to use mRNAs from antibody producing plasma cells, and to use sequencing runs of 1000 to 10,000 sequence reads as well as 20,000 sequence reads, 30,000 sequence reads, 40,000 sequence reads, and 50,000 sequence 
Additional motivation for the modification is provided by recognition of nucleic acid sequences of full length heavy and light chains as additional information regarding plasma cells to augment the monitoring of disease as taught by Klinger et al.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Klinger et al. and Islam et al.) to improve the similar method (of Grabherr et al.) in the same way.  
Response to Applicant Arguments
Applicant’s arguments regarding the above rejection in the 2/4 Reply (see pgs. 5-6) have been fully considered in combination with the totality of evidence in the instant record and are not persuasive.  
Applicant first argues, with citation of Ex parte Yu, that 
“Grabherr et al. describes de novo assembly of mRNA-seq sequencing reads, i.e., assembly of sequence reads without alignment to a reference sequence template. In contrast, Klinger et al. is silent regarding de novo assembly and instead teaches to establish the sequence of the clonotypes by alignment of the obtained sequence reads to a reference sequence (see for example paragraph [0047] and [0050] of Klinger et al.). A person with skill in the art would not have had a reason to combine the de novo assembly approach of Grabherr et al. with the clonotype sequencing method of Klinger. The de novo assembly algorithm features of the Trinity program of Grabherr et al. would not solve an existing problem in Klinger et al.” (see pg 5).

This argument is not persuasive because the teachings of Klinger et al. regarding “alignment to a reference sequence template” and “clonotypes” are not relevant to the basis of the rejection as presented above.  
As for the citation to Ex parte Yu, the above rejection is based upon expanding the usefulness of Grabherr et al.’s method to include production of nucleic acid sequence information of full length heavy and light chains.  Another motivation to combine is based on two rationales supported by the guidance provided in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP 2143.
On page 6, Applicant argues that 

    PNG
    media_image4.png
    147
    444
    media_image4.png
    Greyscale

This argument is not interpreted as alleging unexpected results because Applicant has not argued their ‘discovery’ of 50,000 sequencing reads or less as an unexpected result.  
And interpreting the argument as alleging lack of a reasonable expectation of success to obtain full length sequences with 50,000 or fewer reads, the argument is not persuasive because Klinger et al. teaches the determining of sequence reads from both the C region and the V region of a Ig heavy chain, which would be reasonably expected to result in full length heavy chain sequences absent evidence of unexpected results.   
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635